SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date ofearliest event reported):June2, 2010 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 001-07763 23-1683282 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 723-6751 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders At the Annual Meeting of Shareholders of Met-Pro Corporation (the “Company”), held on June 2, 2010 at The Inn at Towamencin, 1750 Sumneytown Pike, Kulpsville, Pennsylvania, the shareholders elected the Company’s three nominees for Directors to serve until the 2013 Annual Meeting of Shareholders and ratified the appointment of Marcum LLP as the Company’s independent registered public accounting firm. The results of voting were as follows: For Withheld Broker Non-Votes Election of Directors Raymond J. De Hont 3,615,620 Michael J. Morris 3,615,620 Robin L. Wiessmann 3,615,620 For Against Abstentions Ratification of the Appointment of Independent Registered Public Accounting Firm The information in this Form 8-K shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 except as shall be expressly set forth by specific reference in such filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 4, 2010 MET-PRO CORPORATION By: /s/ Raymond J. De Hont Raymond J. De Hont, Chairman, Chief Executive Officer and President
